In connection with the motion for rehearing, the record has been perfected so as to bring before the court the facts developed upon trial. From this it appears that appellant was convicted of a robbery of one Ramey. Ramey, it appears, was riding in an automobile with a woman, and was assailed by two men, who, with the aid of the woman, perpetrated the robbery. Ramey was unable to identify appellant as one of his assailants. To secure a conviction, the State relied upon the testimony of the woman, Mrs. Beam, and her husband. These witnesses who, as we understand the record, had been promised immunity, testified that they took part in the robbery and identified appellant as having taken part in the offense. For corroboration of these accomplices, circumstances were relied upon. These circumstances are vigorously attacked by appellant as being insufficient to comply with the rule demanding corroboration of accomplice testimony as a predicate for conviction. Upon another trial this phase of the case may be presented in a different aspect, and we will not analyze the testimony to determine its sufficiency for the purpose of corroboration. The testimony of the accomplices is characterized by many contradictions, both in and out of court; and the appellant by his testimony specifically denied any connection with the robbery, and presented the theory of alibi, in which theory he was to some degree corroborated by other witnesses.
The proof that he had been charged with embezzlement and had entered thereto a plea of guilty, to which reference is made in the original opinion, was doubtless introduced by the prosecution for the purpose of impeaching or discrediting the testimony of appellant. This the prosecution, under well recognized rules, was at liberty to do. See Branch's Annotated Texas Penal Code, Sec. 167; Lights v. State, 21 Texas Crim. App., 308. The right of the appellant to explain the circumstances attending the charge of embezzlement and his plea of guilty thereto, in order to modify or destroy the adverse effect upon his credibility of the impeaching testimony, is also well settled. Wallace v. State,200 S.W. 407; Johnson v. State, 69 Texas Crim. Rep, 107; Cowart v. State, 71 Tex.Crim. Rep.; Tippett v. State, 37 Texas Crim. App., 191.
The explanation that appellant would have made had not the court's ruling prevented, would have gone to show that his plea of guilty to the charge of embezzlement was made to shield his wife from embarrassment due to the fact that she had withdrawn from the bank funds belonging to the post-office, which appellant while postmaster had deposited therein; and would further have shown that his guilt was technical rather than moral, in that he had transgressed a rule of the Post-Office Department by accepting checks instead of *Page 664 
currency from some of the patrons of the post-office, and that at the time the post-office was inspected he had the checks but was not given opportunity to convert them into money. The explanation that he sought to make might have been considered by the jury as of weight sufficient to remove the unfavorable impression created upon the minds of the jurors by the introduction by the State of the evidence of the charge against him, and his plea of guilty thereto.
The injured party having refused to identify him, and his conviction having been brought about by the testimony of accomplice witnesses, upon which there was cast suspicion, and corroborating circumstances which were inconclusive, and defense resting almost alone upon his testimony denying guilt, we think the error committed by the court in refusing to permit him to make the explanation which he sought to make is of such consequence as to require a reversal of the judgment. It is, therefore, ordered that the affirmance heretofore entered be set aside, and that the judgment of the lower court be now reversed and the cause remanded.
Reversed and remanded.
 *Page 1